Citation Nr: 0932309	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  03-15 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
disability manifested by poor blood circulation and if so, 
whether the claim should be granted.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral pes planus and if so, whether the claim should be 
granted.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left ankle disability and if so, whether the claim should be 
granted.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right ankle disability and if so, whether the claim should be 
granted.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disability and if so, whether the claim should be 
granted.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability and if so, whether the claim should be 
granted.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
disability manifested by unspecified paralysis and if so, 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 14, 1979, to 
February 13, 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

When the case was most recently before the Board in August 
2008, it was decided in part and remanded in part.  This case 
has since been returned to the Board for further appellate 
action.

REMAND

On several occasions during the course of this appeal, the 
Veteran has requested a Board hearing.  He failed to report 
for all hearings requested, including most recently a hearing 
scheduled at his request in May 2009.  On May 26, 2009, his 
representative submitted a statement indicating that the 
Veteran missed the May 2009 hearing because he never received 
notification of the date of the hearing.  His new address was 
provided.  The Veteran requested that he be rescheduled for a 
hearing and the request has been granted by the Board.  Since 
Travel Board hearings are scheduled by the RO, the case is 
REMANDED to the RO via the Appeals Management Center for the 
following action:

The Veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


